h GAUDIN, Judge.
This is an appeal by Van and Leisa Franklin from a First Parish Court judgment ordering them to remove a shed and greenhouse from the side and/or rear of then-property at 1364 Ocean Drive, Metairie, Louisiana. We affirm.
The Franklins’ property, on the corner of Ocean Drive and Poplar Street, faces Ocean Drive.
Five photographs in evidence show the shed and greenhouse. The shed is on or very close to the rear property line while the greenhouse is between the shed and the residence itself. The side of the shed facing Poplar Street appears to be either on or extending over the property line while the greenhouse appears to be close to the property line.
The trial judge found these accessory buildings illegally constructed within five feet of the side property line along Poplar Street. He also found the shed to be illegally constructed within three feet of the rear property line.
Jefferson Parish Comprehensive Zoning Ordinance No. 3813, Sec. 7-A-6 4(A) 2(b) states:
“On corner lots the side yard on the side of the lot abutting the side street shall not be less than ten (10) feet except an ^accessory building which is not part of the main building may locate as near as five (5) feet from the side of the lot abutting the side street provided the lot in the rear of the corner lot does not front the side street.”
It is clear from the photographs and the testimony of witnesses that the sides of the shed and greenhouse facing Poplar Street are not five feet from the property line.
It is equally clear that the portion of the shed fronting the rear property line is not three feet from the property line, as required by Zoning Ordinance No. 3813 Sec. 20-8(b).
On appeal, the Franklins argue that the shed and greenhouse are located in the rear and not the side yard and that there is some ambiguity or uncertainty in the zoning ordinances. These contentions are misplaced. The trial judge’s findings are affirmed.
AFFIRMED.